                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


RICHARD J. SULLA,

        Petitioner,

      v.                                               Case No. 17-CV-987

RANDALL R. HEPP,

       Respondent.


                     DECISION AND ORDER DENYING PETITION FOR
                              WRIT OF HABEAS CORPUS


        Richard J. Sulla, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Sulla alleges that his conviction for armed burglary and

burglary is unconstitutional. For the reasons stated below, the petition for writ of habeas

corpus will be denied and the case dismissed.

                                    BACKGROUND

        Sulla was charged in Jefferson County Circuit Court with one count of armed

burglary, one count of conspiracy to commit arson, one count of burglary, and one count of

operating a motor vehicle without the owner’s consent, as a party to a crime, stemming

from two burglaries and an arson. (State v. Sulla, 2013AP2316 (Wis. S. Ct. June 14, 2016),

Answer, Docket # 10-3 at 441.) Sulla entered into a plea agreement with the State in which

he agreed to plead no contest to the armed burglary and burglary charges, while the

conspiracy to commit arson and operating a motor vehicle without the owner’s consent

charges would be dismissed and read into the record for purposes of sentencing and

restitution. (Id.)
          Prior to entering his plea, Sulla read and signed a Plea Questionnaire/Waiver of

Rights form, and the circuit court held a plea hearing. (Id.) At the plea hearing, the circuit

court concluded that Sulla’s pleas were knowing, voluntary, and intelligent, and ordered

judgment to be entered accordingly. (Id. at 442.) Sulla was sentenced to twenty years of

imprisonment, consisting of seven and a half years of initial confinement and seven and a

half years of extended supervision for the armed burglary count and two and a half years of

initial confinement and two and a half years of extended supervision for the burglary count,

with the sentences running consecutively. (Judgment of Conviction, Answer, Docket # 10-2

at 33.)

          Sulla filed a motion for postconviction relief, seeking to withdraw his no contest

pleas on the basis that his pleas were not made in a knowing, intelligent, and voluntary

fashion. (Docket # 10-3 at 442.) Sulla argued that his pleas were unknowing because he

“did not understand that for purposes of the read-in charge, he would effectively be

considered to have committed the offense.” (Id.) In support of his motion, Sulla filed an

affidavit, which stated, in pertinent part, “[M]y attorney [ ] told me that agreeing to the

read-in offense of arson was not admitting guilt and that it was just something the Court

would ‘look at’ at sentencing. I did not understand and my Attorney did not explain the

effect that a read-in offense has . . . .” (Id.)

          The circuit court denied Sulla’s motion without an evidentiary hearing. (Id.) The

circuit court concluded that Sulla was not entitled to an evidentiary hearing on his motion

because his affidavit failed to allege sufficient facts which, if true, would entitle him to relief.

(Id. at 443.) The circuit court further found that Sulla was not entitled to an evidentiary

hearing because the record conclusively demonstrated that Sulla was not entitled to relief.

                                                   2
(Id.) Sulla appealed, and the Wisconsin Court of Appeals reversed, finding that Sulla’s

motion did allege sufficient facts and further concluded that Sulla was entitled to an

evidentiary hearing because the record did not conclusively demonstrate that Sulla

understood the effect of the read-in charges at sentencing. (Id.) The State appealed and the

Wisconsin Supreme Court accepted review. (Id.)

       The Wisconsin Supreme Court addressed the question whether the postconviction

court was required to hold an evidentiary hearing before it determined whether Sulla had

entered his pleas in a knowing, intelligent, and voluntary fashion. (Id.) The supreme court

reversed the court of appeals, finding that the circuit court was not required to hold an

evidentiary hearing before determining whether Sulla had knowingly, voluntarily, and

intelligently entered his pleas. The supreme court further found that the circuit court

properly exercised its discretion in denying the motion without a hearing. (Id. at 472.) The

supreme court found that Sulla was not entitled to an evidentiary hearing on his motion to

withdraw his plea because the record conclusively demonstrated that Sulla was correctly

informed of and understood the effect of the read-in charges at sentencing. (Id.) Sulla timely

filed a petition for writ of habeas corpus on July 14, 2017. (Docket # 1 at 13.)

                                STANDARD OF REVIEW

       Sulla’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable



                                               3
determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”


                                               4
232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                         ANALYSIS

       Sulla argues three grounds for relief in his habeas petition: (1) that his no contest plea

was not knowingly and voluntarily made; (2) that the trial court erred in its determinations

regarding the trial judge’s judicial bias; and (3) that his trial counsel rendered ineffective

assistance by failing to inform him about the read-in charges, failing to object to the trial

judge’s bias, and by not relaying e-mails regarding possible plea deals. (Docket # 1 at 6–8.) I

will address each argument in turn.

       1.     Procedural Default

       Sulla asserts that he should be allowed to withdraw his no contest pleas because they

were not knowingly and voluntarily made. Specifically, Sulla argues that his pleas were not

knowing or voluntary because he did not know that the circuit court would consider the

arson offense as having been committed by him at sentencing. (Petitioner’s Br. at 7, Docket

# 15.) As an initial matter, the respondent argues that Sulla procedurally defaulted this

claim because the Wisconsin Supreme Court’s decision rested on an adequate and

independent state ground, namely, Wisconsin’s Nelson/Bentley standard which contains a

two-part test to determine whether a defendant is entitled to an evidentiary hearing on his

motion to withdraw his plea. Nelson v. State, 54 Wis. 2d 489, 195 N.W.2d 629 (1972); State v.

Bentley, 201 Wis. 2d 303, 548 N.W.2d 50 (1996). Nelson/Bentley instructs that if a motion to

withdraw a guilty plea after judgment and sentence alleges facts which, if true, would entitle

                                               5
the defendant to relief, the trial court must hold an evidentiary hearing. (Docket # 10-3 at

443.) If, however, the record conclusively demonstrates that the defendant is not entitled to

relief, the trial court may, in the exercise of its discretion, deny the motion without a

hearing. (Id. at 443–44.)

       A federal court will not review a question of federal law decided by a state court if

the decision of the state court rests on a state procedural ground that is independent of the

federal question and adequate to support the judgment. Moore v. Bryant, 295 F.3d 771, 774

(7th Cir. 2002). The independent and adequate state ground doctrine “applies to bar federal

habeas when a state court declined to address a prisoner’s federal claims because the

prisoner had failed to meet a state procedural requirement.” Id. (internal quotation and

citation omitted). But this doctrine will not bar habeas review unless the state court actually

relied on the procedural default as an independent basis for its decision. Thus, “if the

decision of the last state court to which the petitioner presented his federal claims fairly

appears to rest primarily on the resolution of those claims, or to be interwoven with those

claims, and does not clearly and expressly rely on the procedural default, we may conclude

that there is no independent and adequate state ground and proceed to hear the federal

claims.” Id. A state court may reach the merits of a federal claim in an alternative holding; if

it does so explicitly, then the independent and adequate state ground doctrine “curtails

reconsideration of the federal issue on federal habeas.” Id. (internal quotation and citation

omitted).

       The Wisconsin Supreme Court in State v. Allen, 2004 WI 106, 274 Wis. 2d 568, 682

N.W.2d 433 clarified the two-part Bentley test and in Lee v. Foster, 750 F.3d 687, 694 (7th

Cir. 2014), the Seventh Circuit found that the Allen rule was a well-rooted procedural

                                               6
requirement in Wisconsin and was therefore adequate. Thus, the Nelson/Bentley test is

adequate to support the judgment.

       The more difficult question, however, is whether the supreme court’s reliance on

Nelson/Bentley was independent of the federal question. As one court in this district noted,

decisions rejecting claims pursuant to Nelson/Bentley will not always rest on an independent

state ground because often the state court will need to interpret and apply federal law in

determining whether the defendant meets the two-pronged test. Hamilton v. Thurmer, No.

08-CV-1007, 2010 WL 890062, at *5 n.1 (E.D. Wis. Mar. 9, 2010). If the state court does so,

then it is a decision on the merits of the federal claim and is not a procedural default. Id.

       In this case, the Wisconsin Supreme Court did not deny Sulla’s motion simply

because it found, for example, that Sulla failed to allege more than mere conclusory

allegations. See id. Nor did the supreme court dismiss the motion merely because Sulla failed

to present it “in the right way.” See id. (quoting Szabo v. Walls, 313 F.3d 392, 395 (7th Cir.

2002)). Rather, the supreme court also considered in detail the merits of Sulla’s argument

that his plea was involuntarily made. For these reasons, I do not find Sulla procedurally

defaulted ground one of his petition and will address the claim on the merits.

       2.      Knowing and Voluntary Plea

       Again, Sulla asserts that he should be allowed to withdraw his no contest pleas

because they were not knowingly and voluntarily made. A defendant’s plea of guilty or no

contest is valid if entered knowingly, voluntarily, and intelligently. North Carolina v. Alford,

400 U.S. 25, 31 (1970); Boykin v. Alabama, 395 U.S. 238, 242 (1969). Voluntariness of the

plea is determined by “considering all of the relevant circumstances surrounding” the plea.

Brady v. United States, 397 U.S. 742, 749 (1970). A plea is voluntary if not induced by threats

                                                7
or misrepresentations and if the defendant is made aware of the direct consequences of his

plea. Id. at 755. The defendant “need not be made aware of every possible consequence.” St.

Pierre v. Walls, 297 F.3d 617, 634 (7th Cir. 2002). Rather, he must be aware of the “relevant

circumstances and likely consequence” surrounding the plea. Brady, 397 U.S. at 748. The

United States Supreme Court has held that a knowing and voluntary plea bars any later

challenge to alleged constitutional violations that occurred prior to the plea. Tollet v.

Henderson, 411 U.S. 258, 265–67 (1970). The rationale for the bar is that “a guilty plea

represents a break in the chain of events which has preceded it in the criminal process.” Id.

at 267.

          Sulla argues that he should be allowed to withdraw his no contest pleas because he

did not understand that for purposes of sentencing, he was “effectively” considered to have

committed the arson offense, despite the fact he consistently denied involvement in the

arson. (Petitioner’s Br. at 6–7.) The respondent argues Sulla is not entitled to habeas relief

because the Supreme Court has not clearly established that a guilty or no-contest plea is

unknowing and involuntary unless the trial court informs the defendant how a charge that is

dismissed and read-in could affect his sentence. (Resp. Br. at 15, Docket # 18.)

          While the Supreme Court has stated that a defendant must be fully aware of the

direct consequences of the plea, the Supreme Court has not specifically defined “direct

consequences.” Dalton v. Battaglia, 402 F.3d 729, 733 (7th Cir. 2005). The Seventh Circuit

has opined that “direct consequences” must certainly include the maximum sentence the

defendant may serve because of the plea. Id. However, Sulla points to no Supreme Court

precedent establishing that a defendant must be made aware of how a read-in charge could



                                              8
affect his sentence. Thus, Sulla cannot show the Wisconsin Supreme Court’s decision was

contrary to clearly established Supreme Court law.

       Even if, however, the Supreme Court had spoken on this issue and required a

defendant to be informed of how a read-in charge could affect his sentence, or even if federal

review was de novo, Sulla would not be entitled to relief. As the Wisconsin Supreme Court

found, the record clearly indicates that Sulla was properly informed and understood that the

sentencing court could consider the read-in charges when it determined his sentence. Sulla

signed a Plea Questionnaire/Waiver of Rights form that states as follows regarding read-in

charges:

       I understand that if any charges are read-in as part of a plea agreement
       they have the following effects:

              Sentencing – although the judge may consider read-in charges
               when imposing sentence, the maximum penalty will not be
               increased.
              Restitution – I may be required to pay restitution on any read-in
               charges.
              Future prosecution – the State may not prosecute me for any read-
               in charges.

(Plea Questionnaire/Waiver of Rights form, Answer, Docket # 10-2 at 107.) At the plea

hearing, the court questioned Sulla about the plea questionnaire form, asking Sulla if he

signed the form and if he read and understood the form prior to signing it, to which Sulla

responded affirmatively. (Transcript of Apr. 10, 2012 Plea Hearing, Answer, Docket # 10-4

at 67–68.) The court then asked Sulla as follows: “And then you expect that both sides will

ask me to dismiss Counts 2 and 4, conspiracy to commit arson and operating motor vehicle

without owner’s consent, again both as habitual criminal, but have me consider those

offenses when I sentence you, also true?” (Id. at 66.) Sulla responded “Yes, ma’am.” (Id.)


                                              9
The court later, in finding Sulla’s pleas knowing, voluntary, and intelligent, stated that

counts two and four were dismissed upon the request of the parties, but she would “consider

them at sentencing.” (Id. at 73.)

       Then, at the sentencing hearing, the court again explained the effect that the read-in

arson charge would have on its sentencing determination as follows:

       I want to say two things. One is, you asked me to dismiss it and consider
       it as a read-in. So I’m going to. I’m not going to consider that you are
       uninvolved with it. You gave me a victim – You gave me a plea
       questionnaire that says that you understand that if charges are-read in as
       part of the plea agreement they have the following effect; at sentencing,
       the judge may consider read in charges when imposing sentence, but the
       maximum penalty will not be increased and that you might be required to
       pay restitution for read in charges and that the State can’t prosecute you
       separately for it in the future.

(Transcript of May 15, 2012 Sentencing Hearing, Answer, Docket # 10-4 at 145–46.) Thus,

Sulla’s assertion that he did not know that the court would consider the arson offense at the

sentencing hearing, thus rendering his plea involuntary, is belied by the record. For these

reasons, Sulla is not entitled to habeas relief on his claim that his plea was involuntary.

       3.     Ineffective Assistance of Trial Counsel

       Sulla further argues that his trial counsel provided ineffective assistance by failing to

properly advise him regarding the consequences of the read-in offense, by failing to object to

and request information regarding the judge’s alleged bias, and by not relaying e-mails

regarding possible plea deals. “Once a plea of guilty has been entered, non-jurisdictional

challenges to the constitutionality of the conviction are waived and only the knowing and

voluntary nature of the plea may be attacked.” United States v. Brown, 870 F.2d 1354, 1358

(7th Cir. 1989). Thus, a guilty plea generally closes the door to claims of constitutional

error. There is an exception, however, for instances where one’s plea is rendered

                                                 10
involuntary due to the ineffective assistance of counsel. Avila v. Richardson, 751 F.3d 534,

536 (7th Cir. 2014). A habeas petitioner “cannot just assert that a constitutional violation

preceded his decision to plead guilty or that his trial counsel was ineffective for failing to

raise the constitutional claim”; rather, he “must allege that he entered the plea agreement

based on advice of counsel that fell below constitutional standards.” Hurlow v. United States,

726 F.3d 958, 966 (7th Cir. 2013).

       In Hill v. Lockhart, 474 U.S. 52, 58–59 (1985), the Supreme Court stated that “the

two-part Strickland v. Washington test applies to challenges to guilty pleas based on ineffective

assistance of counsel.” However, the “prejudice” requirement “focuses on whether

counsel’s constitutionally ineffective performance affected the outcome of the plea process.

In other words, to satisfy the ‘prejudice’ requirement, the defendant must show that there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59.

       In this case, Sulla has likely procedurally defaulted his ineffective assistance of

counsel claim. As the Wisconsin Supreme Court noted, while Sulla raised the issue in his

briefing, the issue was not raised in the State’s petition for review and the court did not

order that any issues presented outside of the petition for review be granted and briefed.

(Docket # 10-3 at 444.) Pursuant to Wisconsin law, issues not raised in the petition for

review or in a cross petition for review are not properly before the court. (Id.)

       However, even considering Sulla’s argument on the merits, he is not entitled to

habeas relief. Sulla cannot show that he entered into the plea agreement based on advice of

counsel that fell below constitutional standards. See Hurlow, 726 F.3d at 966. Sulla asserts

that his trial counsel told him that agreeing to the read-in offense of arson “was not

                                               11
admitting guilt and that it was just something the Court would ‘look at’ at sentencing.”

(Affidavit of Richard J. Sulla ¶ 3, Answer, Docket # 10-2 at 140.) Sulla stated that trial

counsel failed to explain to him the effect of the read-in offense and he did not understand

that it would be considered negatively at sentencing. (Id.) But counsel’s explanation to Sulla

was indeed a correct statement of the law. Wisconsin law is clear that a defendant is not

deemed to have admitted guilt to a read-in charge for purposes of sentencing. State v.

Straszkowski, 2008 WI 65, ¶ 86, 310 Wis. 2d 259, 301, 750 N.W.2d 835, 855. And the very

statutory definition of a “read-in crime” is “any crime that is uncharged or that is dismissed

as part of a plea agreement, that the defendant agrees to be considered by the court at the

time of sentencing and that the court considers at the time of sentencing the defendant for

the crime for which the defendant was convicted.” Wis. Stat. § 973.20(1g)(b). Beyond the

explanation given to Sulla by his trial counsel, Sulla was also informed during the plea

hearing itself and through the Plea Questionnaire form that the read-in charge would be

considered at sentencing. Thus, Sulla has not shown deficient performance or prejudice

pursuant to Strickland.

       Although he raises the arguments in his habeas petition, Sulla fails to explain how

his trial counsel’s alleged ineffective assistance regarding objecting to the judge’s alleged bias

and not relaying e-mails regarding possible plea deals affected whether he would have pled

guilty or insisted on going to trial. For these reasons, Sulla is not entitled to habeas relief on

his ineffective assistance of counsel claim.

       4.      Judicial Bias

       Sulla argues that his due process rights were violated because after he entered his no

contest plea (but prior to sentencing), the trial judge disclosed that she was familiar with the

                                               12
name of one of the victims from her youth. (Docket # 15 at 24.) The respondent argues

Sulla procedurally defaulted this judicial bias claim because the Wisconsin Supreme Court

rejected it on adequate and independent state law grounds (Docket # 18 at 17–23) and

because he did not fairly present the issue as a constitutional due process claim (id. at 23–

26).

       I will begin with whether Sulla fairly presented the judicial bias claim as a

constitutional claim. A claim is procedurally defaulted in a federal habeas case if it “was not

presented to the state courts and it is clear that those courts would now hold the claim

procedurally barred.” Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004). “Fair

presentment . . . requires the petitioner to assert his federal claim through one complete

round of state-court review, either on direct appeal of his conviction or in post-conviction

proceedings.” Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). “This means that the

petitioner must raise the issue at each and every level in the state court system, including

levels at which review is discretionary rather than mandatory.” Id. at 1025–26. To fairly

present one’s claim, he must “present both the operative facts and the legal principles that

control each claim to the state judiciary; otherwise, he will forfeit federal review of the

claim.” Wilson v. Briley, 243 F.3d 325, 327 (7th Cir. 2001).

       “In the absence of a state rule that specifically governs the presentment of a

constitutional claim, four factors (derived from a waiver analysis) bear upon whether the

petitioner has fairly presented the claim in state court: (1) whether the petitioner relied on

federal cases that engage in constitutional analysis; (2) whether the petitioner relied on state

cases which apply a constitutional analysis to similar facts; (3) whether the petitioner framed

the claim in terms so particular as to call to mind a specific constitutional right; and (4)

                                              13
whether the petitioner alleged a pattern of facts that is well within the mainstream of

constitutional litigation.” Id.

       In both his brief before the court of appeals and in his response to the State’s petition

for review, Sulla raised the judicial bias issue as a question of state law under Wisconsin’s

judicial disqualification statute, Wis. Stat. § 757.19(2)(g). (Sulla’s Court of Appeals Br.,

Answer, Docket # 10-3 at 34–37; Docket # 10-3 at 281–84.) Sulla also relied on a single

case, State v. American TV & Appliance of Madison, Inc., 151 Wis. 2d 175, 443 N.W.2d 662

(1989), which analyzed that statute but not constitutional issues involving judicial bias. (Id.)

Thus, Sulla relied solely on state law with no constitutional analysis in presenting his

judicial bias claim. Nor did Sulla frame the claim in terms so particular as to call to mind a

specific constitutional right or allege a pattern of facts well within the mainstream of

constitutional litigation. “‘[M]ost matters relating to judicial disqualification d[o] not rise to

a constitutional level.’” Suh v. Pierce, 630 F.3d 685, 691 (7th Cir. 2011) (quoting FTC v.

Cement Institute, 333 U.S. 683, 702 (1948)).

       In Suh, the Seventh Circuit rejected a petitioner’s claim for habeas relief based on the

appearance of judicial bias, finding that the Supreme Court has only identified certain

instances requiring recusal, such as where the judge has a financial interest or when the

judge has a conflict arising from his participation in an earlier proceeding. Id. And while the

Suh court noted that recusal may also be required outside of those circumstances if “the

probability of actual bias is high enough,” the court found that the Supreme Court has never

held, or even intimated, that the due process clause requires recusal based “solely on how the

situation might have ‘appeared’ to an outside observer.” Id. at 691–92. Rather, the

“appearance of bias” refers to situations where “there was at least some risk of actual bias

                                               14
based on facts known to the judge at the time.” Id. Sulla did not raise this nuanced

constitutional claim before the Wisconsin state courts; thus this claim has not been fairly

presented and is therefore procedurally defaulted. Because this claim is procedurally

defaulted for failure to fairly present the constitutional issue, I need not address the

respondent’s adequate and independent state law ground argument.

       A procedural default can be overcome if a petitioner can show cause and prejudice

for the default. Sanders v. Cotton, 398 F.3d 572, 580 (7th Cir. 2005). Sulla argues that he

“cannot be faulted for counsel [sic] failure to incorporate the addition [sic] argument that

Sulla’s rights were violated under the federal constitution due process. . . .” (Petitioner’s

Reply Br. at 6, Docket # 20.) Although ineffective assistance of counsel may constitute

cause to set aside a procedural default, Franklin v. Gilmore, 188 F.3d 877, 883 (7th Cir.

1999), Sulla fails to explain how counsel was ineffective. Although counsel did not frame

the issue as constitutional, the issue was raised and argued before both appellate courts.

Further, Sulla does not show how he is prejudiced by the alleged error—prejudice meaning

an error which so infected the entire proceeding that the resulting conviction violates due

process. See Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010). For these reasons, Sulla is

not entitled to habeas relief on his judicial bias claim.

                               CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

                                                15
that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       When issues are resolved on procedural grounds, a certificate of appealability

“should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Each showing is a threshold inquiry; thus, the court need only address one

component if that particular showing will resolve the issue. Id. at 485.

       Jurists of reason would not find it debatable that Sulla is not entitled to habeas relief.

Thus, I will deny Sulla a certificate of appealability. Of course, Sulla retains the right to seek

a certificate of appealability from the Court of Appeals pursuant to Rule 22(b) of the Federal

Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.

       FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.




                                               16
Dated at Milwaukee, Wisconsin this 14th day of March, 2019.



                                         BY THE COURT:

                                         s/Nancy Joseph____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                    17
